Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to CON as filed on 12/22/2021, which is a continuation of U.S. Pat. App. No: 16/559,020 filed 9/3/2019, now U.S. Pat. No: 11,210,464.

	Claims 1 – 20 are pending in the case. Claims 1, 9, and 16 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 12/22/2021 have been accepted by the Examiner.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach the all of features claimed. The closest prior art of record, Szewczyk (USPAT 8225197), discusses rendering an approximate webpage screenshot where a system may receive an indication to render a screenshot of a webpage presented on the client device, and create a canvas at the client device. The system may traverse a DOM of the webpage, whereby for each of one or more nodes in the DOM, the system may identify a property of a respective node and render data in the respective node on the canvas based on the property. Yee (USPUB 20110093773) discusses automatically detecting visual discrepencies between rendered versions of a web page produced by different browsers. A facility may identify differences in a web page rendered by two or more browsers by progressively comparing, for each browser, the corresponding visual elements of the web page without comparing the elements to any predetermined expected results. The facility may identify functional differences in the web page across the tested browsers, as well as determining the position of various webpage elements are different from predetermined positions. “Identifying JavaScript Skimmers on High-Value Websites” discusses handling suspicious form inputs by marking script that injected content as suspicious, and then if requests are later made from that script to a hostname different to that of the main website, the requests are blocked and the user notified. Mostowy (USPUB20140281901) discusses determining a first estimate of a size of a webpage viewing area of a viewport associated with a browser including reading an outer bound for a size of the viewport. The method includes determining a first estimate of a size of a webpage viewing area of a viewport associated with a browser including reading an outer bound for a size of the viewport. The method further includes determining content item visibility including determining a location of the content item relative to the webpage viewing area by reading a location of the viewport and the iframe in screen coordinates. However, the Instant Application discusses a the novel steps of  identifying a grouping of webpage elements among a plurality of webpage elements of a webpage, wherein the webpage is configured to be rendered on a user device and is configured to facilitate, via one or more interactive elements of the plurality of webpage elements, a user of the user device to perform one or more electronic transactions via the webpage; determining that the grouping of webpage elements comprises a particular webpage element; determining a positioning of each of the grouping of webpage elements including the particular webpage element within the webpage; and based on the determined positioning of each of the grouping of webpage elements including the particular webpage element within the webpage, causing a risk level to be assessed for a transaction request made via the webpage, wherein the transaction request is assessed a first risk level based on the particular webpage element being present at a first particular position within the webpage relative to one or more other webpage elements of the grouping of webpage elements, and wherein the transaction request is assessed a second risk level lower than the first risk level based on the particular webpage element being present at a second particular position within the webpage relative to the one or more other webpage elements of the grouping of webpage elements. The novel steps of the Instant Application thus distinguish the invention over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MOHAMMED H ZUBERI/                             Primary Examiner, Art Unit 2177